DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments

Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
A.      Applicant's argument with respect to claim(s) 1 regarding wherein the configurable parameter set sent to the user equipment comprises a sub-frame offset value information to determine the start time of a sub-frame of the downlink control channel. The Examiner respectfully disagree, Malkamaki teach, the timing of the physical downlink control channel can be used to determining the subframe offset (in the similar way as semi-persistent scheduling (SPS) activation physical downlink control channel determines the subframe offset for semi-persistent scheduling) (…). For example, the subframe offset of the scheduling request resource can be derived from the subframe of the physical downlink control channel (See para. 49, 64); for further clarification for example, long scheduling request cycles can be configured by radio resource control signaling in the same way as Rel-8/Rel-10 scheduling request cycles. the subframe offset of scheduling request resources (See para. 42). One of ordinary skill in the art at the time of the invention would clearly understand Malkamaki to teach to determine the locations of the starting subframe of the downlink control channel. Thus the combination of Seo in view of Malkamaki still meet the scope of the limitations.
B.	Applicant's argument with respect to claim(s) 1 regarding wherein the configurable parameter set sent to the user equipment comprises a repetition level not being disclosed by Seo. The Examiner respectfully disagree, Seo teach, the time period may be one frame or multiple frames. In other words, a pattern, based on which the starting position of the PDSCH is determined with respect to one or multiple frames, can be informed. The pattern can be provided in a form of index which designates any one of a plurality of predefined patterns) (See para. 151); for further clarification the examiner respectfully disagrees since in the applicant’s claim 1 there is no defined repetition level, in fact the Applicant states that “Specifically, the method further comprises scheduling the downlink control channel with a single repetition level or multiple repetition levels in a single sub-frame” (applicant’s specification para. 12), there is no detailed definition claimed that Seo’s taught pattern does not cover. Although a pattern can repeat indefinitely also can indicate a single sub-frame only once if it is desired to be configured that way. Which it would clearly read on the case that at least the repetition level is equal to one. Seo does indicates that could be provided in a form of an index to indicate anyone of the plurality of them not that was indefinitely in a repetition level” as it is claimed. Therefore giving broadest reasonable interpretation (see MPEP 2111) to the claim language the examiner sustains Seo’s teachings teach this concept.
 
The rejection of the claims is maintained as follows, see previous Detailed Office Action mailed on 07/09/2020.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 2, 4-6, 8-11, 13, 14, 16-18 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (U.S. Pub. 20140301359) in view of Malkamaki et al. (U.S. Pub. 20130081026).  

Claims 7, 15 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Seo et al. (U.S. Pub. 20140301359) in view of Malkamaki et al. (U.S. Pub. 20130081026) further in view of Wu (U.S. Pub. 20110199975). 

Claim Objections

Claim(s) 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471
	/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471